             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:19 CV 55 MOC WCM

ASHLEY GALLEHER, on behalf of                    )
herself and all others similarly situated, )
                                           )
                   Plaintiff,              )               ORDER
                                           )
      v.                                   )
                                           )
ARTISANAL, LLC, and BILL GREENE, )
                                           )
                   Defendants.             )
____________________________________ )

      Before the Court is a Motion to Withdraw Appearance (the “Motion,” Doc.

35), which seeks the withdrawal of Jason S. Chestnut as counsel of record for

Plaintiff Ashley Galleher and other opt-in Plaintiffs.

      This district’s Local Rules allow counsel to seek court approval to

withdraw by way of a motion. LCvR 83.1(f). Here, however, the Motion has

been filed by other counsel for Plaintiffs; it has not been made or joined by Mr.

Chestnut. As Mr. Chestnut has appeared in this matter, a request for his

withdrawal should be made by Mr. Chestnut himself, unless circumstances

exist that make such a request impossible.




    Case 1:19-cv-00055-MOC-WCM Document 36 Filed 10/30/20 Page 1 of 2
    Accordingly, the Motion to Withdraw Appearance (Doc. 35) is DENIED

WITHOUT PREJUDICE.



                        Signed: October 30, 2020




                                       2

   Case 1:19-cv-00055-MOC-WCM Document 36 Filed 10/30/20 Page 2 of 2
